973 So.2d 1164 (2007)
Jann Kimberly HURST, n/k/a Jann Kimberly Papiernik, Appellant,
v.
Barry Lee HURST, Appellee.
No. 1D07-0430.
District Court of Appeal of Florida, First District.
May 25, 2007.
Steven P. Combs of Smith Green & Combs, Jacksonville, for Appellant.
A. Russell Smith, Jacksonville, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of February 1, 2007, the Court has determined that because the Order Regarding Former Wife's Motion for Clarification merely reiterates provisions contained within the previously entered Consent Final Judgment, the order on appeal is not an appealable order. Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
BARFIELD, KAHN, and PADOVANO, JJ., concur.